Citation Nr: 0844391	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  02-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from October 1977 to July 
1982.   

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Birmingham, Alabama, which denied service connection for a 
gastrointestinal disorder.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec y a/Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of 
agency of original jurisdiction (AOJ), that is, RO, 
consideration from the appellant.

In November 2003, in accordance with the holding in DAV, this 
appeal was remanded to the RO for additional development.  It 
was remanded by the Board again in March 2006 after it was 
determined that the development remained insufficient.  The 
requested development has been accomplished and this matter 
is now returned to the Board for further consideration.


FINDINGS OF FACT

1.  Gastrointestinal complaints treated in service in 1979 
and 1981 were acute and transitory and resolved without 
residuals.  

2.  Gastrointestinal manifestations of hiatal hernia and 
Barrett's esophagus were not shown in service and were not 
demonstrated until the late 1990's, many years after service.

3.  The veteran did not serve in the Gulf War and his records 
do not reflect that he received a shot for Anthrax in 
service.

4.  The competent medical evidence reflects that the 
veteran's current gastrointestinal disorder, with 
manifestations of recurrent nausea and vomiting is more 
likely due to a psychiatric disorder and is less likely than 
not related to the acute and transitory viral syndrome 
treated in service.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran filed a claim for service-
connection for a stomach disorder in January 2000, which was 
denied as not well grounded in March 2000.  Pursuant to the 
Veterans Claims Assistant Act of 2000 (VCAA), Congress 
included a provision allowing VA to readjudicate claims 
denied between July 14, 1999, and November 9, 2000, as not 
well grounded "as if the denial or dismissal had not been 
made."  A request for readjudication must be received not 
later than two years after November 9, 2000. Pub. L. No. 106-
475, § 7.  In this case, the March 2000 denial fell within 
the time period of this provision, and in December 2000 the 
veteran requested reajudication.  The RO adjudicated it in 
August 2001, with notice sent in September 2001.  In this 
case, the VA's duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter(s) sent to the 
appellant on March 2003.  Additional notice was sent in March 
2004 and April 2006.  The veteran was provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to service connection and for an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on September 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination was done in February 2007, which includes a 
review of the claims file and examination of the veteran.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran was provided such notice in 
the letter of April 2006.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service connection is presumed for peptic ulcers 
if evidence shows that such became manifest to a compensable 
degree (10 percent) within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, service-connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran's October 1977 enlistment examination revealed 
his abdomen and viscera were normal and his report of medical 
history was negative for any stomach or other 
gastrointestinal complaints.  Service treatment records 
revealed that in October 1979 the veteran had complaints of 
nausea with associated weakness, headaches and vomiting 3 
times.  He denied any associated fever, coughing, nor any 
abdominal pain.  Following physical examination he was 
assessed with nausea and headaches of questionable etiology.  
In July 1980 he complained of chest pain and said he had been 
having pain in the left thoracic region whenever doing 
anything active.  On physical examination he had pressure but 
no pain with palpation and stomach sounds were normal.  The 
assessment was possible gas or indigestion.  He was also 
assessed with anxiety related chest pain.  In May 1981 he had 
been seen for a 3 day history of nausea, occasional vomiting, 
generalized malaise and he related treatment in an emergency 
room (ER) three days ago with blood and urine tests and X-
rays taken and was told he had a viral syndrome.  He denied 
fever, chills or cold symptoms.  He did have a loose bowel 
movement in the morning.  Objective examination revealed him 
to be ill appearing and vomited times 2.  His throat appeared 
erythemic with injected vesicles at the post pharynx.  His 
lymph nodes were +1.  His abdomen was soft and flat with no 
masses or organomegaly.  He had a slight pallor.  The 
assessment was questionable viral syndrome.  A follow-up the 
next day revealed him to continue with nausea and vomiting.  
He had attempted to eat cereal against advice and vomited.  
He had emesis times 1 (dry heaves) and was assessed with 
viral syndrome with complaints of nausea and vomiting.  Also 
in May 1981 he was noted to have been in a motorcycle 
accident which fractured his right foot.  There are no 
further service treatment records showing stomach or other 
gastrointestinal complaints.  The service treatment records 
and the service immunization record show he received various 
immunizations between November 1977 and  November 1981, but 
do not reflect that he received Anthrax shots.  

A January 1983 VA examination focused primarily on the 
residuals of an injury to the veteran's right foot, with 
examination of the digestive system and for hernia shown to 
be normal.  

Private medical records reflect that in June 1996 he was seen 
for complaints that included nausea, diarrhea and chills, 
with an assessment of acute gastroenteritis (AGE).  Private 
records from August 1996 and September 1996 revealed ongoing 
complaints of abdominal pain without any vomiting or 
diarrhea, but with some nausea and cramping.  He had mild 
diffuse tenderness in the upper abdomen on examination and 
was assessed with abdominal pain.  Another September 1996 
note which noted some epigastric tenderness also noted 
increased liver enzymes.  In December 1997 he had complaints 
of nausea and vomiting, upper gastric pain and nasal 
congestion, and was assessed with a viral gastrointestinal 
disorder.  Another December 1997 record indicated that he was 
administered a rectal suppository to control his vomiting and 
stopped vomiting an hour after the first one was 
administered.  

In April 1998 he was seen for nausea and vomiting times 3, 
with a history of this being the 4th such episode in 3 years.  
The illness was said to last 3 weeks when he has it, but he 
had no history of ulcers or endoscopy.  He got pain in the 
epigastric region.  He was noted to have a history of 
drinking daily until he became sick in 1997 and only drank 
about 2 alcoholic drinks every week and a half.  Physical 
examination revealed normal abdominal findings of soft, 
nontender, no masses or organomegaly with positive bowel 
sounds.  The assessment was recurrent peptic ulcer disease 
(PUD).  Another April 1998 follow-up for severe nausea and 
vomiting and upper abdominal pain noted that he was on 
Prilosec and antibiotics for possible PUD.  He had a history 
of similar episodes over the past 2 years and underwent a 
colonoscopy in April 1998 and was diagnosed with moderate 
hiatal hernia.  A biopsy was obtained to rule out the 
possibility of Barrett's esophagus with the results 
consistent with such a diagnosis.  In July 1998 he underwent 
a surgical procedure of laparoscopic Nissen fundoplication 
and hiatal hernia repair for reflux esophagitis (Barrett's).  

Complaints of recurrent episodes of nausea, vomiting and 
abdominal pain are shown throughout 1999.  In June 1999, July 
1999 and August 1999 he was repeatedly seen for complaints 
that included nausea, vomiting, abdominal pain, cold sweats, 
paleness, and fluctuating weight.  He was said in July 1999 
to have chronic abdominal pain since 1982, and was noted to 
have had an extensive workup including the surgical history 
of the Nissen procedure a year earlier and was said to have 
irritable bowel syndrome (IBS).  However a review of data 
including an upper gastrointestinal series (UGI) done in July 
1999 was reviewed with no obvious abnormality shown, and the 
assessment was chronic abdominal pain.  Again in August 1999 
he was noted to have had extensive workup at both private and 
VA hospitals with findings that were so far negative and the 
veteran was noted to refuse an abdominal CT scan.  The 
assessment continued to be abdominal pain with nausea and 
vomiting, etiology unknown.  The complaints of abdominal pain 
continued through the end of 1999.  

An August 1999 VA examination addressed foot problems, but 
did include a medical history of him having been unemployed 
since April, with his stomach said to cause him to become 
violently ill and totally incapacitated.  The physical 
examination focused on the foot problems with no mention of 
any findings regarding the abdomen or gastrointestinal 
system.

VA treatment records from January 2000 revealed continued 
complaints of chronic episodes of epigastric pain with nausea 
and vomiting, but no diarrhea.  The episodes were said to 
have begun after 1981 and were intermittent up to 4 years 
ago, with episodes having lasted up to 4 weeks in 1999.  A 
gastrointestinal (G workup was also noted to be negative 
however a computed tomography (CT) scan was noted to be 
significant for a mass on the right kidney, with no other 
significant findings.  Subsequent records from 2000 reflect 
that the kidney mass was benign and also reflect ongoing GI 
complaints, as well as psychiatric complaints and findings.  
In April 2000 he reported that 1 year prior to his discharge 
from service he began having a stomach disorder with extreme 
abdominal pain, nausea, vomiting, sweats and chills lasting 4 
to 6 weeks.  

An April 2000 Social Security examination noted chief 
complaints of episodes of severe abdominal pain lasting 4-6 
weeks with chills, nausea, weight loss not relieved by 
multiple medications.  These recurred about 3 to 5 times a 
year.  He was noted to have undergone endoscopy and 
fundoplication for reflux and Barrett's esophagus, but his 
weight continued to fall from his usual best weight of 147 to 
129 at this time.  He denied ulcer, diarrhea, bloody or 
mucoid bowel movements or other causes.  He was noted to see 
a psychiatrist for anxiety.  Physical examination of the 
abdomen was unremarkable and no diagnosis was given.  

VA mental health progress notes and a psychiatric examination 
from May 2000 revealed his chief complaints to be the GI 
problems for the past 20 years which have become more severe 
the past 5 years.  He gave a history of active duty in the 
Middle East in response to the Iran hostage crisis.  He also 
gave a history of his right foot having been run over and 
crushed by an armored vehicle.  He now reported daily trouble 
with vomiting and decreased appetite as well as acute 
episodes of excruciating abdominal pain which incapacitated 
him for about 4 to 6 weeks at a time.  The symptoms included 
severe abdominal pain, nausea, vomiting, chills, sweating, 
dehydration, disorientation and loss of skin color.  He said 
these began one year after discharge.  These episodes were 
infrequent up to June 1995 when they happened twice a year 
and since then he suffered 5 such episodes in 1999 and had to 
stop working.  Most recently these happened in February and 
March 2000.  He was assessed with adjustment disorder and 
depressed mood.  Another note from May 2000 noted the history 
of Barrett's esophagus and hiatal hernia with the surgery to 
treat these in 1998 and now with history of intermittent 
nausea and vomiting, abdominal pain, adjustment disorder and 
depression.  His weight in May 2000 noted to be 136 pounds 
and his height was 5 foot 5 inches, which was a weight gain 
he expected to lose.  He was not on a special diet.

A June 2000 psychiatric examination again noted a similar 
history of stomach complaints as those recited above.  He 
again indicated the symptoms started in 1981 about a year 
after he was in the Marines in 1980.  Following the 
administration of psychiatric tests the results were said to 
show problems with depression as well as somatic endorsement 
of symptoms.  The test results were considered valid.  The 
impression was alcohol abuse by history, rule out post 
traumatic stress disorder (PTSD).  A June 2000 clinical 
pharmacy consult noted that the veteran's symptoms of nausea 
and vomiting improved with the current mental health drug 
regimen and he no longer needed rectal medication.  

In July 2000 he was seen at a private facility with 
complaints of abdominal pain persistent since his surgical 
procedure for hiatal hernia.  He reported the pain interfered 
with activities and gainful employment.  He was followed by 
the VA hospital and complained of nausea and vomiting, and 
weight loss of about 40 pounds in the past year.  He also 
complained of a right renal mass.  His past medical history 
was reviewed.  On exam his abdomen had some tenderness to 
deep palpation but no rebound.  Bowel sounds were positive.  
He was assessed with chronic abdominal pain status post 
Nissens procedure with persistent debilitating pain.  Of note 
was a previous upper GI was unremarkable.  However he had a 
documented Barrett's esophagus which increased his risk of 
malignancy.  A July 2000 abdominal CT was unremarkable other 
than for the right kidney mass.  

In a July 2000 mental health note his complaints of pain of 
cancer of the kidney and questionable somatic concerns were 
noted to be discrepant with his flat affect, while his 
function continued to decline.  The doctor noted that if his 
CT results were negative he should be treated as if the 
somatic concerns were delusional.   A July 2000 urology note 
for complaints a right flank tenderness radiating to his 
right lower back.  His kidney mass was noted to be benign as 
he was upset that his kidney tumor was not malignant as he 
wanted the "mass to take me out."  Findings of a 
somatization type delusional disorder were further shown in a 
September 2000 follow up for multiple somatic complaints with 
the veteran again noted to express his desire that the benign 
mass in his right kidney were cancerous, and expressed that 
he wanted to die but was afraid to pull the trigger.  Review 
of urology records were noted to show the veteran to continue 
to insist that he had cancer.  As noted from his last visit, 
his complaints had characteristics of somatization or 
secondary gain.  However the bizarreness of these complaints 
along with his IQ incongruent character suggested a likely 
delusional process.  Treatment plans included the 
discontinuing of a mild phenothiazine to treat recurrent 
nausea, as well as discontinuing all other psychiatric 
medications, and instead prescribe Olanzapine which should 
cover both the complaints of nausea and somatic delusions 
producing anxiety.  The diagnosis was delusional disorder, 
somatic type, chronic.  A December psychiatric 2000 follow-up 
for chronic somatic delusion noted significant improvement 
since the veteran was placed on Olanzapine, which stopped the 
temporary setback in nausea, abdominal pain, vomiting and 
weight loss.  The diagnosis was delusional somatic disorder.  
Another December 200 note confirmed that his symptoms of 
nausea and vomiting improved with his current mental health 
drug regimen and he no longer needed rectal medications.  In 
a March 2001 follow-up he was followed up for delusional 
somatic disorder with significant improvement on Olanzapine.  
He did have increased nausea and vomiting the last month, 
which was significantly helped by increasing the dosage of 
this medication.  

The records from late 2001 through early 2003 reflect ongoing 
complaints of GI symptoms of no clear etiology aside from 
psychiatric factors.  In December 2001 he reported having 
nausea and vomiting episodes lasting 4 to 6 weeks since 
Desert Storm.  A January 2002 record which noted the above 
history of Nissen's procedure and of Barrett's esophagus 
along with the episodes of nausea, vomiting and associated 
symptoms of no known cause also noted no remarkable findings 
on physical examination and diagnosed somatic delusional 
disorder, GERD history of Barrett's as per patient.  In July 
2002 he complained of nausea for the past 2 days with chronic 
intermittent nausea. Findings and history were similar to 
that discussed in January 2002 and the assessment was history 
of depression somatic tendency, GERD history of Nissen.  He 
did not want an esophagogastroduodeneoscopy (EGD) to be 
scheduled by VA and claimed he would get one done by an 
outside provider.  He was hospitalized in a private hospital 
in October 2002 with the same type of complaints of nausea 
and vomiting and reported that he gets these episodes a few 
times a year since returning from the Persian War, and other 
notes from the same month questioning whether his undiagnosed 
stomach disorder was related to being in the Persian Gulf, as 
he was noted to blame his stomach troubles on being in the 
Persian Gulf during the war.  On discharge he was assessed 
with possible gastroenteritis with nausea and vomiting, 
history of possible peptic ulcer disease or some unknown 
problem with his stomach possibly related to anthrax vaccine 
from the Gulf War.  In December 2002 he had delusional 
disorder and depression and denied suicidal ideations.  His 
symptoms improved but he still gets nausea.  He did not get 
an outside EGD and had gained weight taking Olanzepine.  He 
declined GI consult and EGD for now.  Physical examination 
was unremarkable and he was assessed with GERD, delusional 
disorder and depression.  In April 2003 he had an ER visit 
for nausea and vomiting likely with gastroenteritis and he 
refused IV.  Labs did not show any hepatic or pancreatic 
cause for his symptoms.  He did have slightly elevated 
calcium likely from dehydration.

The report of an April 2003 VA examination included a review 
of the claims file but not some VA computer generated records 
as the system was apparently down.  In regards to his 
gastrointestinal system, he was noted to have developed 
nausea and vomiting in 1979 and 1981, with treatment that 
included October 1970 and 2 days in May 1981 for what was 
thought to be a viral infection.  He was also noted to have 
injection of his throat and apparently had vesicles present.  
He also had lymphadenopathy in the cervical and submandibular 
areas.  Nausea and vomiting was present, but he had no 
vomiting of blood or black stools.  He was noted to have a 
slightly rigid abdomen when treated in May 1981, and he was 
placed on a liquid diet and Tigen suppositories.  He had no 
further episodes of abdominal difficulty or pain until just 
before his college finals in 1986.  The veteran indicated 
that when he had the episodes in 1981 there were no X-rays or 
lab studies taken.  While he denied bloody stools or vomiting 
blood, he did report that his skin was extremely pale and 
that his stools turned white as he recovered.  He also 
indicated that his urine became very dark during these 
episodes.  He indicated that he then went several years 
without symptoms up until the incident in 1986 when he had 
severe abdominal pain, nausea and vomiting.  He indicated he 
then had such episodes about 3 or 4 times a year up until 
1996 when he had more frequent episodes happening about every 
2 months.  He indicated that he was treated for suspected 
food poisoning, and that X-rays and a GI series was done at 
the VA in 1999 but the examiner was unable to review the 
results due to the computer problems.  His records were also 
noted to be significant for a benign kidney mass and a barium 
swallow showed no abnormalities. 

The veteran reported his symptoms were pain across the upper 
abdomen which was constant without radiation and could last 
for months.  He indicated that taking large doses of a 
suppository (Phenergan) helped.  He also was taking 
Olanzeprine, a psychiatric drug from his psychiatrist, which 
also helped.  He also indicated that during episodes of 
abdominal pain he would only have 2 stools in 2 months and a 
lot of gas.  He used no alcohol but drank coffee.  Presently 
he had no heartburn but did have moderate heartburn prior to 
the fundoplication.  He reported that during his abdominal 
pain episodes he was unable to eat and would lose much 
weight.  He reported having numerous studies, which were 
unavailable for review.  Physical examination revealed no 
palpable liver, spleen or kidney.  There were no masses or 
tenderness and no abdominal distention.  The diagnosis was 
abdominal pain with nausea and vomiting of undetermined 
origin.  The examiner stated that it appeared that after 
review of the record, it appeared that the diagnosis of 
nausea and vomiting with abdominal pain due to a viral 
etiology while in the military was secure.  It was noted that 
he had lymphadenopathy and some vesicles in the throat.  
Additionally his severe problem began in 1986 while he was in 
college.  However the examiner did not discuss whether the 
current complaints of gastrointestinal problems were related 
to his diagnosed viral infection in the service.
 
Social Security records include an August 2003 examination 
for stomach disease and foot pain included a history from 
records review of documented Barrett's esophagitis since 
1980, according to an August 2000 record.  He had recurrent 
flare-ups of nausea, vomiting, chills, paleness, weight loss, 
dehydration, disorientation but no symptoms of diarrhea.  The 
veteran thought the cause was from Anthrax medication he 
received in service.  Per his own report it was an 
undiagnosed abdominal illness.  His medical history was 
significant for hiatal hernia with Barrett's.  Physical 
examination revealed well healed scars on the abdomen, which 
was soft, nontender and nondistended.  Bowel sounds were 
regular.  There was no hepatosplenomegaly or masses.  He was 
diagnosed with what appears to be a hiatal hernia with 
gastroesophageal reflux with episodic flare-up.  A 
psychiatric examination from the same month also noted his 
history and complaints of stomach problems since 1981 after 
he returned from Iran.  He thought the same vaccines later 
used on Gulf War soldiers caused them.  Following a detailed 
psychiatric evaluation, he was diagnosed with a history of 
alcohol abuse and somatoform disorder, and depressive 
disorder, not otherwise specified.  

The report of a private examination conducted in May 2004 
related a history of the veteran having been seen by this 
same doctor 5 years ago and referred to other doctors for 
fundoplications operation.  The veteran said that he found 
out from the VA hospital 5 years ago that he has Gulf War 
Disease.  He was noted to be undergoing evaluation at the VA 
for disability.  He now has symptoms of nausea, vomiting, 
sweating, chills, weight loss and dehydration.  He loses skin 
color.  He has had symptom since 1981.  He had episodes every 
2 or 3 years until 1996 when he started having the symptoms 2 
or 3 times a year.  In the military he was diagnosed with a 
viral syndrome.  He last had these symptoms 2 or 3 weeks ago.  
His pertinent past history was significant for bad sinuses 
with a lot of drainage, and medications of Omeprazol to 
control his stomach acid.   Socially, he was a smoker of a 
half pack per day and drank alcohol about 2 to 4 drinks a 
month.  Physical examination revealed no significant findings 
in general and specifically his abdomen was soft, nontender 
with no masses or organomegaly.  Bowel sounds were normal.  
The assessment was recurrent gastroenteritis, etiology 
undetermined.  The examiner indicated that he reviewed the 
veteran's military medical records and stated that it was 
possible that this problem has been recurring since 1979. 
 
The veteran continued with episodes of complaints of nausea 
and vomiting and abdominal pain from 2004 through 2005.  He 
had visits to the ER in July and August 2004 for such 
symptoms.  In August 2004 he reported a flare up of daily 
symptoms of nausea, vomiting, chills with abdominal pain of 
the usual character and in his epigastrum.  He had normal 
stools and his physical examination yielded mild tenderness 
in the epigastrum.  He was assessed with abdominal pain acute 
on chronic symptoms.  He was advised to undergo further 
testing including belly labs and IV testing, but he refused 
these procedures and reported that this had all been done 
before and had never shown anything.  A September 2004 
routine visit noted his chronic abdominal pain and indicated 
that his weight was stabilized at 126 pounds.  He denied any 
lower intestinal symptoms.  

A March 2005 psychiatric follow-up copied the notes from the 
September 2000 psychiatric evaluation which had discussed his 
suicidal ideations in regards to his kidney mass.  He 
reported having "Gulf War Syndrome." He related getting 
depressed associated with whenever he becomes sick with GI 
symptoms.  He was diagnosed with delusional disorder by 
history and dysthymia disorder related to medical problems.  
His Axis III diagnosis was "Gulf War Syndrome" with chronic 
GI symptoms.  

The veteran submitted statements in July 2005 and in May 2006 
confirming that he had no service after 1982 and did not 
serve in the Gulf War.  However he contended that his GI 
symptoms may have been due to an anthrax shot he received in 
service.  

The report of a February 2007 VA examination is noted to have 
included a detailed claims file review.  His service 
treatment records were noted to show treatment two times in 
May 1981 for what was thought to be a viral infection, with 
symptoms of nausea and vomiting, but with no vomiting blood 
or melena.  Treatment was with clear liquids and Tigan 
suppositories.  Other symptoms during the time he was treated 
in service included injection of his throat and some 
adenopathy, supporting a diagnosis of viral syndrome.  He had 
no further episodes of abdominal pain or difficulties until 
1986 when he had an episode of abdominal pain and vomiting, 
and then was symptom free until 1996.  From 1996 he was noted 
to have episodes about 3 or 4 years apart and then developed 
episodes which would last a few months a few times a year.  
During these episodes he had profound abdominal pain across 
the upper abdomen, accompanied by nausea and vomiting.  He 
reported some relief with Promethazine or Tigan 
suppositories.  He would apparently have some weight loss 
associated with the symptoms and then they would resolve and 
he would be symptom free.  He underwent an upper endoscopy as 
well as a Nissan fundoplasty with no impact on his pain.  He 
was said to have a negative upper GI in 1999, although a 
benign kidney tumor was shown, but no GI pathology.  The 
etiology of his pain has never been clearly understood and 
has never been given a straightforward diagnosis.  

His diagnostic history was noted to be complicated by 
diagnoses of dysthymia and anxiety disorder as well as a 
delusional psychiatric disorder.  He was noted to have told 
psychiatry that he had a traumatic crush injury from being 
run over by a tank, but medical records showed that he had a 
motor cycle injury.  Also he was noted to have reported in 
2000 that he was diagnosed with kidney cancer, despite the 
fact that his kidney tumor was benign and stable.  He was 
quoted as saying that he wished it was cancerous as he wanted 
to die but could not bring himself to kill himself.  Also 
notes from urology revealed that he continued to insist he 
had cancer and demanded surgery.  The psychiatric note 
indicated that his complaints were of a bizarre and 
incongruous nature, suggestive of a likely delusional 
process.  He was also noted to have not been completely 
compliant with therapy and now saw outside doctors.  He 
reported only taking Promethazine and Atropine nasal spray.  
The spray significantly dried his sinuses which significantly 
helped his stomach.  He reported some memory loss from the 
Atropine as well as some weight loss, reportedly 30 pounds.  
His CPRS records from 2005 were noted to show his weight at 
128 pounds and his weight on this exam was 117 pounds, 
demonstrating an 11 pound weight loss in over 18 months.  
This did not equate to the claimed 30 pounds in one year 
claimed by the veteran.  He has had no further surgeries 
since the Nissan placation, and had no satisfactory results 
from that.  His abdominal symptoms did not fit the pattern of 
any described disorder.  He reported abdominal pains which 
may last from 2 to 6 days, accompanied by nausea, vomiting 
and weakness.  This happened a few times a month.  Diarrhea 
was not a problem, and he had infrequent constipation.  He 
did not have any alternating patterns of constipation and 
diarrhea and did not notice bloating, nor any pain episodes 
following any predictable course.  He was noted to smoke a 
pack per day.  

Physical examination revealed him to be 65 inches tall and 
weigh 117 pounds.  Examination of his vital signs showed 
unremarkable findings, and the most noteworthy finding was 
that his jeans appeared to be 4 inches too large for him, 
which the examiner viewed as not the result of an 11 pound 
weight loss in 18 months from June 2005.  His abdomen showed 
well healed scars 1 centimeter long in the right and left 
upper quadrants and bilaterally at the level of his umbilicus 
and one just above his umbilicus.  All scars were well-healed 
and nontender.  His abdomen was soft and nontender with no 
masses or tenderness appreciated.  He indicated that along 
his lower abdomen from his lower ribs on the right and left 
was where his pain occurred.  He was noted to have treated in 
the ER in April 2003 for nausea and vomiting with findings of 
some dehydration, although he refused an IV.  His liver 
function tests and lipase were normal in this ER report.  The 
impression given by this examiner was chronic intermittent 
abdominal pain, history of a hiatal hernia and 
gastroesophageal reflux, now status post a Nissan placation 
in 1998.  Also diagnosed was dysthymia, delusional 
psychiatric disorder.

The examiner gave an opinion that the veteran had numerous 
studies in the past, none demonstrating any organic pathology 
related to his abdomen.  Therefore this examiner has not 
repeated studies at this time.  It appeared most likely that 
his chronic intermittent abdominal pain was more likely than 
not related to his psychiatric diagnosis and his possible 
somatization of a delusional disorder.  Further although he 
had evidence of a viral gastroenteritis while in the service, 
there was no evidence of an ongoing problem with symptoms to 
what he reports currently or in the last many years since 
1996, when this became a more chronic problem.  Therefore in 
this examiner's opinion, his symptoms in active duty were 
separate and distinct and not related to his chronic 
intermittent abdominal pain symptomatology.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a gastrointestinal disorder.  While the 
evidence does reflect that he was treated for GI symptoms in 
active duty in 1979 and in 1981, the evidence fails to show 
any continuity of symptoms, with no GI complaints shown again 
until 1996.  While he is shown to have had a diagnosis of 
Barrett's esophagus and hiatal hernia which was surgically 
treated in 1998, there is no evidence in the service 
treatment records or examination reports that these problems 
were manifested in service.  

Furthermore, although the more recent private treatment 
records have suggested the veteran may have GI symptoms due 
to "Gulf War Disease" as described in August 2003, the 
veteran neither alleges, nor does the evidence show him to 
have qualifying service in the Southwest Asian Theater of 
operations during the Gulf War as defined by 38 C.F.R. § 
3.317.  Therefore the presumptions for service-connection for 
certain diseases under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 are not applicable in this instance.  

Nevertheless the veteran has argued and some of the medical 
evidence suggests that his GI symptoms may possibly be 
related to Anthrax injections he received in the service.  
However there is no evidence in the service treatment records 
showing that he received such injections for Anthrax in the 
service.  Thus the medical records discussed above including 
the October 2001 private hospital records which suggest a 
possible link between Anthrax injections and his current GI 
symptoms are based not on medical evidence, but on lay 
history taken from the veteran where he believed that he 
received an Anthrax injection.  Lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995). 

Finally the preponderance of the evidence suggests that the 
current GI complaints are of a psychological or psychiatric 
nature.  Specifically the report from the February 2007 VA 
examination, which included a detailed review of the evidence 
in the claims file, has drawn the conclusion that the 
veteran's GI symptoms of viral gastroenteritis treated in 
service were acute and transitory as there was no evidence of 
an ongoing problem with symptoms after service, with chronic 
problems noted to have begun in 1996.  As to his current 
complaints, the examiner noted that there was no organic 
basis shown on repeated studies for such complaints and 
pointed out the veteran's complex psychiatric history 
suggestive of a delusional process.  This examiner stated 
that the current GI complaints were more likely than not 
related to his psychiatric diagnosis with possible 
somatization of a delusional disorder.  His active duty 
symptoms were determined to be separate and distinct from his 
current chronic GI symptoms.  The opinion from this examiner 
is supported by the above described medical evidence, 
including the negative GI findings as well as evidence 
showing treatment for a psychiatric disorder, with the 
medications used to treat the psychiatric symptoms shown to 
also relieve the GI symptoms.  

The opinion from this examiner in February 2007 outweighs the 
opinion from the private examination in May 2004 which stated 
that it was possible that the veteran's recurrent 
gastroenteritis had been recurring since 1979.  This opinion 
is equivocal at best, as the examiner conceded that the 
etiology of this recurrent gastroenteritis was undetermined 
and only couched the likelihood of it recurring since 1979 as 
"possible."  Furthermore, although the private examiner 
states that the records were reviewed, he failed to address 
the psychiatric symptoms as a potential factor or to address 
the period from the late 1970's to 1996 where he was 
asymptomatic.  The Board considers a physician's opinion to 
be of less weight and credibility when the basis of the 
opinion is shown to be less than complete or contradicted by 
other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

Given the above analysis, the Board finds that the 
preponderance of objective medical evidence shows that the 
veteran's current GI symptoms are unrelated to his viral GI 
symptoms treated in service.  Further, the evidence did not 
support a showing of continuity of symptoms after service as 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(2008).  In the absence of competent medical evidence linking 
the veteran's current GI symptoms to service, the veteran's 
claim must be denied.

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a 
gastrointestinal disorder; it follows that, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


